 1

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   BEATRIZ ALDAPA, et al.,                           Case No. 1:15-cv-00420-DAD-SAB

10                 Plaintiffs,                         ORDER RE STIPULATION TO AMEND
                                                       SCHEDULING ORDER
11          v.
                                                       (ECF Nos. 200, 205)
12   FOWLER PACKING COMPANY INC., et
     al.,
13
                   Defendants.
14

15

16         On September 17, 2018, the Court issued an amended phase two scheduling order setting

17 pretrial deadlines and the trial date for this action. (ECF No. 200.) On February 12, 2019, the

18 parties filed a stipulation to amend the discovery deadlines to accommodate a motion for

19 protective order set for hearing on February 27, 2019, and to allow for discovery pertaining to
20 twenty-five absent class members to proceed following the hearing. (ECF No. 205.) The Court

21 finds good cause to grant the modification.

22         Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the September

23 17, 2018 scheduling order (ECF No. 200) is amended as follows:

24         1.      Non-Expert Discovery Deadline: June 27, 2019;

25         2.      Expert Disclosure Deadline: July 25, 2019;

26         3.      Supplemental Expert Disclosure Deadline: October 17, 2019;

27         4.      Expert Discovery Deadline: January 16, 2020;

28         5.      Dispositive Motion Filing Deadline: February 20, 2020;


                                                   1
 1          6.      Settlement Conference: November 14, 2019 at 9:30 a.m. before Judge Barbara A.

 2                  McAuliffe in Courtroom 8;

 3          7.      Pre-Trial Conference: June 29, 2020 at 1:30 p.m.;

 4          8.      Trial Date: September 15, 2020 at 1:00 p.m.;

 5          9.      All other dates and aspects of the September 17, 2018 amended scheduling order

 6                  shall remain in effect; and

 7          10.     The parties are advised that no further modifications to the scheduling order will

 8                  be granted absent a showing of good cause. However, the parties are free to

 9                  contact Courtroom Clerk Mamie Hernandez for an informal discussion with the

10                  Court should additional amendments to the scheduling order need to be made.

11
     IT IS SO ORDERED.
12

13 Dated:        February 12, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
